DETAILED ACTION
This office action addresses Applicant’s response filed on 22 December 2020.  Claims 23, 26-34, 39, and 40 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 recites that the second design window size is larger than the first design window size, but parent claim 23 recites that the first design window size is larger than the second design window size, which is contradictory.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites that the second design window size is smaller than the first design window size, which does not further limit parent claim 23 because claim 23 already recites that the first design window size is larger than the second design window size.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0148197 to Bickford in view of US 2009/0144594 to Chakraborty.
Regarding claim 29, Bickford discloses a circuit comprising: a communication fabric (¶26), a first circuit block defined by a first design window size and a second circuit block defined by a second design window size different from the first design window size (¶31).  Bickford does not appear to explicitly disclose a bypass connected with an external interface of the first circuit block.  Chakraborty discloses this limitation (Figs. 22 and 24-26; test control/observation of cores is performed through parallel interface via serial/parallel registers).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Bickford and Chakraborty, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing control and observation of design elements in a design under test.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Bickford is directed to generating a design from library elements having different process windows, and then testing the design, but does not appear to explicitly address the testing arrangement or process in depth.  Chakraborty discloses a testing arrangement for a design having multiple 
Regarding claim 30, Bickford does not appear to explicitly disclose that the bypass is configured to provide input test data to the external interface of the first circuit block, the first circuit block is configured to generate output test data based at least in part on the input test data, and the first circuit block is configured to provide the output test data to the communication fabric.  Chakraborty discloses these limitations (Figs. 2, 12, 16 and 22; input bitstream provided to function blocks through test interface, function blocks then produce outputs that are communicated to other function blocks).  Motivation to combine remains consistent with claim 29.
Regarding claim 32, Bickford does not appear to explicitly disclose that the bypass includes a burst-bypass and the external interface of the first circuit block is configured to operate in a burst mode.  Chakraborty discloses these limitations (¶242).  Motivation to combine remains consistent with claim 29.

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of US 5,528,600 to El Ayat.
Regarding claim 29, Bickford discloses a circuit comprising: a communication fabric (¶26), a first circuit block defined by a first design window size and a second circuit block defined by a second design window size different from the first design window size (¶31).  Bickford does not appear to explicitly disclose a bypass connected with an external interface of the first circuit block.  El Ayat discloses this limitation (Fig. 4A; control input circuitry such as DTI path to node 216 and latch 228, connected to output section 232).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Bickford and El Ayat, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing control and observation of design elements in a design under test.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Bickford is directed to generating a design from library elements having different process windows, and then testing the design, but does not appear to explicitly address the testing arrangement or process in depth.  El Ayat discloses the incorporation of test control components into functional elements to allow direct control and observation of outputs.  The teachings of El Ayat are directly applicable to Bickford in the same way, so that Bickford’s design elements would similarly incorporate control and observation components so that Bickford’s design could be controlled and observed during testing.
Regarding claim 31, Bickford does not appear to explicitly disclose that the bypass is configured to provide output test data to the first circuit block, and the first circuit block is configured to provide the output test data to the communication fabric subsequent to receiving the output test data from the bypass.  El Ayat discloses these limitations (col. 9, line 57 to col. 10, line 5).  Motivation to combine remains consistent with claim 29.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford in view of Chakraborty, and further in view of El Ayat.
Regarding claim 30, Bickford does not appear to explicitly disclose that the bypass is configured to provide input test data to the external interface of the first circuit block, the first circuit block is configured to generate output test data based at least in part on the input test data, and the first circuit block is configured to provide the output test data to the communication fabric.  As discussed above, Chakraborty discloses these limitations (Figs. 2, 12, 16 and 22; input bitstream provided to function blocks through test interface, function blocks then produce outputs that are communicated to other function blocks).  Motivation to combine remains consistent with claim 29.
In the event that Chakraborty is found to be unclear regarding the first circuit block being configured to generate output test data based on at least in part on the input test data, and the first circuit block configured to provide the 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Bickford, Chakraborty, and El Ayat, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of design elements operating in a conventional fashion to produce outputs transmitted to other elements.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  As discussed above, Bickford is directed to generating a design from library elements having different process windows, and then testing the design, while Chakraborty discloses a particular testing arrangement for controlling and observing a design having a plurality of elements.  Persons having ordinary skill, reading Chakraborty, would understand that the input bitstream provided to the design elements would be operated on by those design elements to produce outputs that are passed to other design elements; El Ayat provides more explicit disclosure of the same.  The teachings of El Ayat are directly applicable to Chakraborty and Bickford in the same way, so that Bickford’s design elements, being tested in accordance with Chakraborty, would operate in the conventional, understood fashion of operating on received inputs to generate outputs that are passed to other circuit elements.

Allowable Subject Matter
Claims 23, 26, 33, 34, 39, and 40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 

10 April 2021




/ARIC LIN/            Examiner, Art Unit 2851